Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendments filed March 3, 2020 and June 9, 2020.
Claims 1-5 have been canceled.  Claims 6 and 10 have been amended.
Claims 6-13 are pending in the present application.
	Claims 6-13 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed May 28, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include:
(1) the quantity of experimentation necessary, 
(2) the amount of direction or guidance presented, 
(3) the presence or absence of working examples, 
(4) the nature of the invention,
(5) the state of the prior art, 
(6) the relative skill of those in the art, 
(7) the predictability or unpredictability of the art, and 
(8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:

It should be noted that cone cells are photoreceptor cells in the retinas of vertebrate eyes including the human eye.  See attached Wikipedia definition, downloaded from Cone cell - Wikipedia on May 11, 2021.  Similarly, rod cells are photoreceptor cells in the retina of the eye that can function in lower light better than the other type of visual photoreceptor, cone cells.  See attached Wikipedia definition downloaded from Rod cell - Wikipedia on May 11, 2021.
The amount of direction or guidance and presence/absence of working examples:
In their Specification, Applicants mention cone or rod cell only in the following passages:
Leber congenital amaurosis (LCA, MIM204000) is a common cause of blindness in childhood (10%). It is the most severe inherited retinal dystrophy, responsible for blindness or profound visual deficiency at birth or in the first months of life. In the following months, the disease will either present as a dramatically severe and stationary cone-rod disease with extremely poor visual acuity (VA ≤ light perception; type I) or a progressive, yet severe, rod-cone dystrophy with measurable visual acuity over the first decade of life (20/200.ltoreq.VA.ltoreq.60/200; type II)2 and 

Accordingly, the strategy of exon skipping as described above results in an amelioration of Leber congenital amaurosis symptoms (i.e. restoration of protein function or stability) in the range of at least about 10%, preferably about 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or even 100%, compared to a non-treated patient case. Such symptoms may be observed on a micro level (i.e. restoration of protein expression and/or localisation evaluated by immunohistochemistry, immunofluorescence, Western-blot analyses; restoration/amelioration of protein functionality evaluated by the improvement of cilia assembly and/or maintenance, restoration/amelioration of cone functionality…) or on a macro level (i.e. amelioration/restoration of clinical symptoms such as visual acuity).

The present Specification teaches antisense oligonucleotide-mediated exon skipping allows efficient correction of abnormal CEP290 splicing.  Exon skipping occurs inside the cell nucleus.  The present claims prophetically considers general methodologies of administering naked AON by intravitreal injection for the achievement of exon-skipping in code or rod cells in a subject or patient (e.g. in vivo, however), such a disclosure would not be considered enabling since the state of administering naked AON by intravitreal injection for the achievement of exon-skipping in the nucleus of Wands factors are being considered and the analysis of enablement favors undue experimentation.
The state of the prior art and the predictability or unpredictability of the art:
The claimed invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  The following is cited and discussed herein to illustrate the state of the art of administering naked AON by intravitreal injection for the achievement of exon-skipping in the nucleus of photoreceptor cells:
Andrieu-Soler et al. (2007, Molecular Vision, 13, 692-706) teaches that intravitreal injection of naked antisense does not reach the nuclei of photoreceptor cells or the outer nuclear layer of the retina.  See Andrieu-Soler et al. at page 693, left column; page 698 and Figure 1E, for example.  
Garanto et al. (HMG Advance Access published April 22, 2016, Vol. 25:2552-2563) reflects that before 2016, it was generally considered in the art that delivery of naked AONs by intravitreal injection would not be efficient to perform exon-skipping in the photoreceptors of the retina.  For example, Garanto et al., at page 13, mention. “Very recently, two publications showed the safety and efficacy of delivering AONs to the retina.” 
Gérard et al. (Molecular Therapeutics, 2015 Vol. 4:e250, pages 1-8) report that a unique and unilateral intravitreal (iv) injection of variable doses (1, 5, 10 nmoles) of 2’-OMePS-SSO allows selective alteration of Cep290 splicing in retinal cells, including photoreceptors as shown by successful alteration of Abca4 splicing.  

The level of skill in the art:
The relative skill of those in the art is considered to be high, being a graduate student or post-doctoral fellow in a biological science.
The quantity of experimentation necessary:
A review of the instant application finds prophetic examples of administering naked AON by intravitreal injection for the achievement of exon-skipping in the nucleus of photoreceptor cells.  Applicants do not exemplify exon-skipping occurs in the nucleus of photoreceptor cells following injection into the vitreous of naked antisense oligonucleotides.  As the references above indicate, before the effective filing date of the claimed invention, naked oligonucleotides, when injected intravitreally, would not reach the nucleus of photoreceptor cells.    
Thus, it is determined that the prior art before the effective filing date of the claimed invention would not enable the disclosure of a method for restoring the function of CEP290 in a cell of a subject having a c.2991+1655A>G mutation present in the CEP290 gene or a method for treating Leber congenital amaurosis in a patient harboring the mutation c.2991+1655A>G in the CEP290 gene, wherein said methods comprise the step of intravitreal injection of a composition comprising a plasmid or viral vector encoding an antisense oligonucleotide that inhibits splicing of the cryptic exon inserted into the mutant c.2991+1655A>G CEP290 mRNA in a cone or rod cell, wherein the 
In order to practice the invention using the Specification and the state of the prior art as outlined above, the quantity of experimentation required to practice the invention as claimed in vivo would require the de novo determination of how to intravitreally deliver naked oligonucleotides to the nucleus of photoreceptor cells, wherein the oligonucleotides performs exon skipping to correct abnormal CEP290 splicing.  As supported by Andrieu-Soler et al. and Gérard et al., such analysis is replete with trial and error experimentation.  Such experimentation represents an inventive and unpredictable undertaking in itself, with each of the many intervening steps, not providing any guarantee of success.  Given the art recognized unpredictability of intravitreally delivering naked oligonucleotides to the nucleus of photoreceptor cells in vivo, this determination would not be routine and would require undue trial and error experimentation.
Due to the scope of the claims, one of skill in the art would be required to further  in vivo is highly unpredictable, one of skill in the art would have been unable to practice the invention, without engaging in undue trial and error experimentation.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-00735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635